    




AMENDMENT NO. 1 TO THE
CREDIT AGREEMENT
Dated as of April 22, 2016
AMENDMENT NO. 1 TO THE CREDIT AGREEMENT (the “Amendment”) among CSC Computer
Sciences UK Holdings Limited (company number 07073338), a company incorporated
in England (the “Borrower”), Computer Sciences Corporation, a Nevada corporation
(the “Company”), the Lenders (as defined below) party hereto and Lloyds Bank
plc, as administrative agent (the “Administrative Agent”) for the Lenders.
PRELIMINARY STATEMENTS:
(1)    The Borrower, the Company, lenders from time to time party thereto (the
“Lenders”) and the Administrative Agent have entered into a Credit Agreement
dated as of December 16, 2015 (as amended, supplemented or otherwise modified
through the date hereof, the “Credit Agreement”). Capitalized terms not
otherwise defined in this Amendment have the same meanings as specified in the
Credit Agreement.
(2)    The Borrower, the Company and the Majority Lenders desire to amend the
Credit Agreement as hereinafter set forth.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of all of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1.    Amendments to Credit Agreement.The Credit Agreement is, effective
as of the date hereof and subject to the satisfaction of the conditions
precedent set forth in Section 2, hereby amended as follows:
(a)    The definition of “Consolidated EBITDA” in Section 1.01 is amended by
amending clause (b) thereof as follows:
(i)    the expression “(except in the case of clause (b)(xvii) below)” is added
between “to the extent” and “deducted in determining net income for such period”
at the beginning of such clause (b); and
(ii)    a new subclause (xvii) is added at the end thereof to read as follows:
plus (xvii) cost savings, operating expense reductions and synergies resulting
from, or related to, mergers and other business combinations, acquisitions,
divestitures, restructurings, cost savings initiatives and other similar
initiatives and actions that are projected by the Company in good faith to be
realized within 12 months from the fiscal quarter ended immediately after a
merger or other business combination, acquisition or divestiture is consummated
or any other restructuring, cost savings initiative or other initiative or
action (calculated on a pro forma basis as though such cost savings, operating
expense reductions and synergies had been realized on the first day of such
period and as


1



--------------------------------------------------------------------------------

    




if such cost savings, operating expense reductions and synergies were realized
during the entirety of such period), net of the amount of actual benefits
realized during such period from such actions; provided that the aggregate
amount of cost savings, operating expense reductions and synergies included
pursuant to this clause (xvii), other than any cost savings, operating expense
reductions and synergies of the type that would be permitted to be included in
pro forma financial statements prepared in accordance with Regulation S-X under
the Securities Act of 1933, as amended, shall not exceed $100,000,000; provided
further that no cost savings, operating expense reductions and synergies shall
be added back pursuant to this clause (xvii) to the extent duplicative of any
expenses or charges otherwise added back to Consolidated EBITDA, whether through
a pro forma adjustment or otherwise, for such period,
(b)    Section 9.07 is amended by changing each reference (other than in the
section heading to Section 9.07(b)(vi)) to “natural Person” to read “natural
Person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural Person)”.
(c)    The first paragraph of Section 9.19 is amended by adding to the end
thereof a new sentence to read as follows:
In addition, the Administrative Agent and the Lenders may disclose the existence
of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Administrative Agent and the Lenders in connection with the
administration of this Agreement and the other Loan Documents.
SECTION 2.    Conditions of Effectiveness.This Amendment shall become effective
as of the date first above written when, and only when, the Administrative Agent
shall have received counterparts of this Amendment executed by the Borrower, the
Company and the Majority Lenders or, as to any Lender, evidence satisfactory to
the Administrative Agent that such Lender has executed this Amendment.
SECTION 3.    Representations and Warranties of the Company.The Company
represents and warrants that (i) the representations and warranties of the
Company set forth in Section 4.01 of the Credit Agreement are correct in all
material respects (except those representations and warranties qualified by
materiality, which shall be true and correct) on and as of the date hereof as
though made on and as of such date, except to the extent that any such
representation or warranty expressly relates only to an earlier date, in which
case it was correct as of such earlier date and (ii) no event has occurred and
is continuing which constitutes an Event of Default or a Potential Event of
Default.
SECTION 4.    Reference to and Effect on the Credit Agreement and the Other Loan
Documents.
(a)    On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring


2



--------------------------------------------------------------------------------

    




to the Credit Agreement, and each reference in any other Loan Document to “the
Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment.
(b)    The Credit Agreement and the other Loan Documents, as specifically
amended by this Amendment, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed.
(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement.
(d)     This Amendment is subject to the provisions of Section 9.01 of the
Credit Agreement and constitutes a Loan Document.
SECTION 5.    Costs and Expenses.The Borrower agrees to pay promptly on demand
all reasonable costs and out-of-pocket expenses of the Administrative Agent (in
its capacity as such) in connection with the preparation, execution, delivery
and administration, modification and amendment of this Amendment (including,
without limitation, the reasonable fees and out-of-pocket expenses of a single
counsel for the Administrative Agent with respect thereto and with respect to
advising the Administrative Agent as to its rights and responsibilities
hereunder) in accordance with the terms of Section 9.04 of the Credit Agreement.
SECTION 6.    Execution in Counterparts.This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.
SECTION 7.    Governing Law.This Amendment shall be governed by, and construed
in accordance with, the laws of England.


3



--------------------------------------------------------------------------------

    




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
CSC COMPUTER SCIENCES UK HOLDINGS LIMITED, a company incorporated in England, as
the Borrower
By:
/s/ Mark Greenhalgh
 
Name: Mark Greenhalgh
 
Title: Director

COMPUTER SCIENCES CORPORATION, a Nevada corporation, as the Company
By:
 /s/ H.C. Charles Diao
 
Name: H.C. Charles Diao
 
Title: Vice President, Finance and Corporate Treasurer

LLOYDS BANK PLC,
as Administrative Agent
By:
 /s/ Nicola Keay
 
Name: Nicola Keay
 
Title: Associate Director

LLOYDS BANK PLC,
as a Lender


By:
/s/ C. Sood-Nicholls
 
Name: C. Sood-Nicholls
 
Title: Managing Director, Global Services



4



--------------------------------------------------------------------------------

    






THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender


By:
 /s/ Lillian Kim
 
Name: Lillian Kim
 
Title: Director

MIZUHO BANK, LTD., as a Lender


By:
/s/ David Lim
 
Name: David Lim
 
Title: Authorized Signatory





















5

